Order issued December 17, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00244-CR
                      ________________________________________

                     REGINALD FITZGERALD BROWN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices FitzGerald, Lang, and Fillmore

       Based on the Court’s opinion of this date, we GRANT the September 5, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Reginald Fitzgerald

Brown, TDCJ No. 1840420, Terrell Unit, 1300 FM 655, Rosharon, Texas, 77583.



                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE